Case: 13-15569    Date Filed: 11/20/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15569
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:13-cv-00520-MW-GRJ


SIDNEY MARTS,

                                              Plaintiff - Appellant,

versus

FRANK BELL,
GARY LEE BERGASH,
KARL WAYNE LABERTEW,
BRIDGETTE JENSEN,
CHRISTOPHER ROSS, et al.,

                                              Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 20, 2014)

Before MARTIN, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 13-15569      Date Filed: 11/20/2014      Page: 2 of 3


      Sidney Marts appeals the dismissal of his civil rights complaint, filed

pursuant to 42 U.S.C. § 1983, against a number of state and federal judges,

prosecutors, public defenders, and other court personnel. Following a review of

the record and Mr. Marts’ brief, we affirm.

      Mr. Marts stated in his complaint that he was not challenging his 2008 state

felony conviction, but all of his claims were based on alleged errors committed

during or related to his criminal case (e.g., the improper grant of a mistrial, a

“fabricated competency hearing,” the lack of a transcript for the competency

hearing, his commitment to a mental health facility, the state appellate court’s

issuance of a per curiam affirmance), and he maintained that he was in custody due

to “fraudulent documentation.” He alleged denial of access to the courts in his sole

claim and sought unspecified declaratory and injunctive relief.

      The    district   court,   adopting       the   magistrate   judge’s   report   and

recommendation, dismissed the complaint with prejudice as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i). The district court reasoned that the judges and lawyers

were immune from liability given the allegations of the complaint. With respect to

the other court personnel named as defendants, Mr. Marts failed to provide any

factual allegations suggesting he had non-frivolous claims against them.

      In his appellate brief, Mr. Marts does not address the district court’s bases

for dismissal. Instead, he argues in conclusory fashion that the mistrial voided his


                                            2
                Case: 13-15569        Date Filed: 11/20/2014       Page: 3 of 3


conviction, that the district court was required to address the merits of his claim,

and that he was denied a meaningful right of redress, which resulted in a

miscarriage of justice. 1

       We have held that when “an appellant fails to challenge properly on appeal

one of the grounds on which the district court based its judgment, he is deemed to

have abandoned any challenge of that ground, and it follows that the judgment is

due to be affirmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680

(11th Cir. 2014). As in Sapuppo, “[t]hat is the situation here.” Id. Mr. Marts has

not challenged the district court’s federal immunity analysis with respect to the

judges and lawyers he sued. Nor has he explained how he has non-frivolous federal

claims against the court personnel he named as defendants.

       The district court’s dismissal of Mr. Marts’ complaint is affirmed. 2



       AFFIRMED.




1
 Mr. Marts does briefly address the immunity issue, but he focusses on state sovereign
immunity, not the immunity given to judges, prosecutors, and public defenders by federal law.
2
 To the extent that Mr. Marts is challenging his conviction in his brief, his remedy is habeas
corpus, not a § 1983 suit.
                                                3